Citation Nr: 1048367	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  09-05 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel







INTRODUCTION

The Appellant served on active duty with the U.S. Navy from 
February 1972 to June 1975, and was a member of the Massachusetts 
Army National Guard from May 1989 to May 1999.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in May 1998 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts. The rating decision denied the Appellant's claim 
for entitlement to service connection for a bilateral foot 
condition.

This case was the subject of a Board remand dated in April 2010, 
for compliance with VA's duty to notify the claimant of what 
evidence would substantiate the claim.



FINDINGS OF FACT

1. The Appellant entered active naval service in February 1972 in 
sound physical condition.

2. The Appellant did not sustain any disability of the toes or 
feet during active naval service from February 1972 to June 1975.

3. The Appellant is not presumed to have been in sound physical 
condition at the time he began National Guard service in May 
1989.

4. The Appellant did not sustain or aggravate any disability of 
the toes or feet during National Guard service from May 1989 to 
May 1999. 

5. The preponderance of the evidence is against a finding that 
any currently diagnosed bilateral foot disability is caused by 
any service-connected disability, to include bilateral 
chondromalacia patella.   
CONCLUSIONS OF LAW

1. A bilateral foot disability was not incurred in or aggravated 
by active service or related to any incident of active service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306, 3.310 (2010).

2. A bilateral foot disability was not incurred in or aggravated 
by National Guard service or related to any incident of National 
Guard. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.310 (2010).  
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which 
it is required to apply. This includes statutes enacted by 
Congress and published in Title 38, United States Code ("38 
U.S.C.A."); regulations promulgated by VA under the law and 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.") and 
the Court of Appeals for Veterans Claims (as noted by citations 
to "Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration. Its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2010) 
(implementing the cited statute); see also Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56-57 (1990) (The Board's statement of reasons and bases 
for its findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the claimant 
to understand the precise basis for the Board's decision, as well 
as to facilitate review of the decision by courts of competent 
appellate jurisdiction. The Board must also consider and discuss 
all applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).
Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) VA has a duty to assist 
claimants for VA benefits and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim. 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2010). VA also 
has a duty to assist the claimant in obtaining evidence necessary 
to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2010).

First, VA has complied with its duty to notify the Appellant. In 
April 2010, VA sent a letter containing information on how VA 
determines a disability rating and effective date. In June 2010, 
VA sent a letter detailing what evidence the Veteran could submit 
to substantiate his claim for secondary service connection as 
well as when and where to send this information. 

Second, VA has complied with its duty to assist the Appellant. 
All available service treatment records and authorized and 
available private treatment records have been associated with the 
claims folder. The Appellant did not submit further information 
in response to the April and June 2010 notice letters. Therefore, 
VA did not have a duty to seek clarification of or confirm any 
information submitted by the Appellant nor did VA have a duty to 
seek further private medical treatment records. 

In June 2007, VA provided the Appellant with a VA compensation 
and pension examination to determine proper diagnosis and 
etiology of his bilateral foot disability. The Board finds this 
examination adequate because the examiner reviewed and referenced 
information in the claims file, diagnosed multiple foot 
conditions, and opined as to the etiology of each. 

Neither the Appellant nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained. Hence, no further notice or 
assistance to the Appellant is required to fulfill VA's duty to 
assist in the development of the claim. See Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002). 

Accordingly, the Board addresses the merits of the claim.


The Merits of the Claim

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 
2002). A claimant is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits 
and the evidence is in relative equipoise, the claimant prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Generally, in order for a claimant to prevail on the merits for a 
service-connection claim, the Board must find (1) medical 
evidence of current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.310(a) (2010), service connection may also be 
granted for disability that is proximately due to or the result 
of a service-connected disease or injury. That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability resulting 
from aggravation to a non-service-connected disability by a 
service-connected disability. See 38 C.F.R. § 3.310; see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).




As noted, the Appellant served on active duty with the U.S. Navy 
from February 1972 to June 1975, and was a member of the 
Massachusetts Army National Guard from May 1989 to May 1999.  The 
Appellant is arguing that he has a bilateral foot disorder that 
was caused or aggravated by (1) wearing combat boots at some 
point during either active service or National Guard service; or 
(2) the presently service-connected bilateral chondromalacia 
patella, a knee disorder.  The Board presently denies the claim.

The Board must first ascertain if the Appellant is a "Veteran" 
for purposes of VA benefits for the periods in service.  West v. 
Brown, 7 Vet. App. 329 (1995).  The determination of veteran 
status is critical in the analysis of a claim for VA benefits - 
in particular in such a claim as is present here because the 
Appellant's two periods of service (active duty and National 
Guard) may be analyzed differently.  

Under the law, a "veteran" is a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable."  
38 U.S.C.A. § 101(1).  

Under 38 U.S.C.A. § 101 (24) "active military, naval, or air 
service" is meant (A) active duty; (B) any period of active duty 
for training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in line 
of duty; and (C) any period of inactive duty training during 
which the individual concerned was disabled or died- (i) from an 
injury incurred or aggravated in line of duty or in other 
specified circumstances which are not present here.  38 U.S.C.A. 
§ 101(22), (23), (24); 38 C.F.R. § 3.6(a) (2010); Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).

The Appellant's initial period of service from February 1972 to 
June 1975 is clearly "active duty" within the meaning of the 
law, and he is therefore a "Veteran" for purposes of VA 
benefits for that period.  However, in order to receive the 
status of a "veteran" for those periods of National Guard 
service, the evidence must show that the Veteran was either 
"disabled" from a disease or injury sustained during a period 
of active duty for training or was injured during a period of 
inactive duty for training.  

Under 38 U.S.C.A. § 1111, a veteran is presumed in sound 
condition except for defects noted when examined and accepted for 
service. Clear and unmistakable evidence that the disability 
existed prior to service and was not aggravated by service will 
rebut the presumption of soundness. 38 U.S.C.A. § 1111 (West 
2002); VAOPGCPREC 3-2003. A pre-existing disease will be 
considered to have been aggravated by active service where there 
is an increase in disability during service, unless there is a 
specific finding that the increase in disability is due to the 
natural progression of the disease. 38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306. In VAOGCPREC 3-2003, VA's General 
Counsel determined that 38 U.S.C.A. § 1111 requires VA to bear 
the burden of showing the absence of aggravation to rebut the 
presumption of sound condition. See Wagner v. Principi, 370 F. 3d 
1089, 1094 (Fed. Cir. 2004) (determining that Congress intended 
that VA convert aggravation claims into service-connection claims 
when VA fails to overcome the presumption of soundness); Cotant 
v. Principi, 17 Vet. App. 116, 131 (2003) (determining that a VA 
examiner's equivocal opinion that a disability may have increased 
in service when the record contained opposing evidence was not 
"clear and convincing evidence" of aggravation). 

 A congenital or developmental defect is not a disease or injury 
within the meaning of applicable law. See 38 C.F.R. § 3.303(c). 
The VA General Counsel has defined a "defect" as an imperfection 
or structural abnormality. VAOPGCPREC 82-90 (July 18, 1990). 
Service connection may be granted, however, for congenital or 
developmental defects if such defect was subject to superimposed 
disease or injury during military service that resulted in 
disability apart from the congenital or developmental defect. Id. 
 
As to his period of naval service from February 1972 to June 1975 
for which he has veteran status, the Board finds that the 
Appellant was presumed to have been in sound physical condition 
and that there is no evidence that he then sustained a disability 
of the feet or toes during such service.  

The evidence during this period includes the Appellant's July 
1971 pre-service entrance report of medical history 
questionnaire, where the Appellant endorsed symptom of "foot 
trouble," and "swollen or painful joints.  However, the medical 
examiner noted occasional arthralgias secondary to sprain, with 
specific further annotation of "no residue" and  specific 
reference to "occasional leg cramps.  As to the Appellant's 
feet, the medical examiner noted "no foot problem."  On a 
separate July 1971 pre-service report of medical examination, 
clinical examination of the Appellant's feet were normal.  

Although the Appellant's PULHES profile was assessed as including 
a "2" for lower extremities, the medical examiner noted that 
such pertained to the Veteran's "mild chondromalacia patella," 
which was not considered disqualifying (and for which service 
connection is presently in effect).  See Odiorne v. Principi, 3 
Vet. App. 456 (1992); (Observing that the "PULHES" profile 
reflects the overall physical and psychiatric condition of the 
veteran on a scale of 1 (high level of fitness) to 4 (a medical 
condition or physical defect which is below the level of medical 
fitness for retention in the military service).

The Appellant did not enter active military service until 
February 1972. The back of the July 1971 examination report is 
stamped with a February 1972 date and a note indicating that no 
further defects were found when the Appellant reported for 
military service.

Because these records were generated with a view towards 
ascertaining the Appellant's then-state of physical fitness, they 
are akin to statements of diagnosis and treatment and are of 
increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (Observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of Evidence 
may be appropriate if it assists in the articulation of the 
reasons for the Board's decision); see also  LILLY'S: AN 
INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 
(many state jurisdictions, including the federal judiciary and 
Federal Rule 803(4), expand the hearsay exception for physical 
conditions to include statements of past physical condition on 
the rational that statements made to physicians for purposes of 
diagnosis and treatment are exceptionally trustworthy since the 
declarant has a strong motive to tell the truth in order to 
receive proper care).  

During active naval service, the Appellant was treated in April 
1975 for a small callus on the left foot.  While an undated 
service department "RAD" (release from active duty) examination 
is largely uncompleted, it reflects no abnormalities of the feet, 
nor do any other service treatment records dated prior to that 
time.

It is clear that the Appellant entered active naval service in 
sound physical condition, and that no foot abnormalities were 
then incurred or aggravated.  As to the Appellant's report in 
July 1971 of "foot trouble," the mere recordation of prior 
symptoms is not sufficient evidence in and of itself to 
constitute a "noting" of a pre-existing disorder within the 
meaning of the law.  Crowe v. Brown, 7 Vet. App. 238 (1994)(where 
the claimant's 1958 and 1962 entrance examination records did not 
state that he had asthma at the time of induction, and clinical 
evaluations performed at the time of those examinations showed no 
abnormalities as to his lungs and chest, a respiratory disorder 
was not "recorded in [an] examination report" within the meaning 
of 38 C.F.R. § 3.304(b)).  

The Board's inquiry then must focus on the question of whether 
the Appellant, as he asserts, incurred his claimed foot 
disabilities during, or as a result of active service for which 
he has "Veteran" status.  Wagner at 1094 (determining that 
Congress intended that VA convert aggravation claims into 
service-connection claims when VA fails to overcome the 
presumption of soundness).  

In reaching this determination, the Board must determine the 
value of all evidence submitted, including lay and medical 
evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006). The evaluation of evidence generally involves a 3-step 
inquiry. First, the Board must determine whether the evidence 
comes from a "competent" source. Second, the Board must 
determine if the evidence is credible, or worthy of belief. Barr 
v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible). Third, the Board must 
weigh the probative value of the proffered evidence in light of 
the entirety of the record.  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience. 
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person. 38 C.F.R. § 3.159. Lay 
evidence may be competent and sufficient to establish a diagnosis 
of a condition when:

(1) a layperson is competent to identify the medical 
condition (i.e., the condition is simple, for example, a 
broken leg);

(2) a layperson is reporting a contemporaneous medical 
diagnosis, or;

 (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (finding 
that a medical opinion was not required to prove a nexus between 
a service-connected mental disorder and a drowning that resulted 
in a Veteran's death, when the Veteran's widow claimed the 
Veteran committed suicide due to the service-connected mental 
disorder). 

In ascertaining the competency of lay evidence, the courts have 
generally held that a layperson is not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183 (1997). In certain instances, however, lay evidence has 
been found to be competent with regard to a disease with "unique 
and readily identifiable features" that is "capable of lay 
observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 
(2007) (concerning varicose veins); see also Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated 
shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) 
(tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flat 
feet). Laypersons have also been found to not be competent to 
provide evidence in more complex medical situations. See 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning 
rheumatic fever).  

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions. Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises. It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses. 38 
C.F.R. § 3.159(a)(1) (2010). 

After determining the competency and credibility of evidence, the 
Board must then weigh its probative value. In this function, the 
Board may properly consider internal inconsistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); 
see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that 
the Board has the "authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence"). 

The Appellant was treated on a one-time basis during active naval 
service for a small callus of the left foot, and there is no 
competent showing of a disorder that resulted from such service.  
The Appellant is competent to report that he had, as he alleges, 
foot pain.  However, and pursuant to Jandreau, VA investigated 
the Appellant's subjective complaints by the conduct of a VA 
medical examination conducted in June 2007.  The examination 
report is informed, comprehensive and highly probative on several 
factors, and shows that the Appellant did not sustain a foot 
disorder as a result of active, or indeed National Guard service.

Firstly, the examiner noted that the Appellant reported the onset 
of foot pain in 1973, and that the Appellant had a callus removed 
from his left foot in April 1975.  The examiner also noted that 
the Appellant subsequent to active naval service, the Appellant 
had changed jobs and in June 2007 his feet had become more 
painful.  While the examiner noted the Appellant's allegation 
that his symptoms had been present during the Appellant's 
training, such "preexisting" disorders were "temporarily 
aggravated," these were in the nature of "age-related 
progressive" disorders that "would have worsened even without 
military service."   

The Board has presently found the Appellant to have been in sound 
physical condition upon service entrance.  Stated alternatively, 
the examiner found that while the Appellant may have had 
experienced pain during active Naval service, there was no foot 
disability that was then incurred and the Appellant presently has 
symptoms attributed to an age-related process.  

The examiner's conclusions are supported by post-service medical 
records.  In February 1991, the Appellant was examined for 
enlistment in the National Guard. His service department report 
of medical history questionnaire reflects that the Appellant 
specifically denied symptoms of "foot trouble," and "swollen 
or painful joints."  Significantly as it bears upon the 
Appellant's allegation of a continuing foot disorder since his 
active naval service, the examiner reported "no problems" and 
"normal" for feet on the February 1991 examination report, 
although asymptomatic hallux valgus was noted.

The appellant's allegation of foot symptoms continuing since his 
discharge from active naval service are therefore belied and the 
Board accords them no credibility.  
The issue then for resolution is whether the Appellant sustained 
a foot disorder during or as a result of National Guard service 
from May 1989 to May 1999.  It is critical to note that for this 
analysis, and as noted above, the Appellant is not a "veteran" 
and he is not presumed to have been in sound physical condition 
at the time of entry.  

In July 1993, the Appellant was treated by military physicians 
for a corn on the right middle toe. In June 1995, the Appellant 
reported foot trouble; upon examination, the examiner noted 
"corns little toe, 6th toe removal left foot." However, at a 
July 1996 examination, the Appellant reported no foot trouble and 
no abnormalities were found upon examination. 

The Appellant's medical history for the approximately 14 years 
between his separation from active naval service in May 1975 and 
his enlistment into the National Guard in May 1989 is silent, and 
there is no competent evidence of any incurrence of foot 
disorders during any period of active duty for training nor 
injury during inactive duty for training.  What is demonstrated 
by the above-reviewed evidence is that at the time he entered 
National Guard service, and again when he was discharged, he did 
not report nor did he have any continuing foot or toe disorders.  
Reiterating, the June 2007 VA examiner's report clearly indicates 
that the Appellant's current disorders, to the extent that such 
was then shown, are the result of age-related processes.  

Finally, the preponderance of the evidence is against a finding 
that the Appellant's bilateral foot disability is caused by any 
service-connected disability, to include bilateral chondromalacia 
patella. See 38 C.F.R. § 3.310.

Service treatment records are devoid for any mention of foot pain 
related to a knee disability.  Although the Appellant alleged 
such a connection, he is not competent to render a medical 
diagnosis of secondary causality.  The Appellant was advised to 
provide such competent evidence through compliance with VA's duty 
to notify him of what evidence would substantiate the claim, but 
he has not produced any evidence, nor competent suggestion of 
such a linkage.  Moreover, and as  noted by the June 2007 VA 
examiner, the Appellant's diagnosed foot disorders are related to 
age, and there is no competent evidence to indicate a linkage to 
his service-connected knee disabilities. 


ORDER

Service connection for a bilateral foot disability is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


